Title: Resolution to Transfer Negotiations with Spain to Madrid, [18 April] 1787
From: Madison, James
To: 


[18 April 1787]
Resolved that the present State of the negociations with Spain, and of the affairs of the United States, renders it expedient that the Minister Plenipotentiary at the Court of France, should proceed under a special Commission to the Court of Madrid there to make such representations, and to urge such negociations, as will be most likely to impress on the said Court the friendly disposition of the United States, and to induce it to make such concessions and arrangements touching the Southern limit of the U. S. and their right to navigate the Mississippi below the same, and to enter into such commercial stipulations with the United States, as may most effectually guard agst. a rupture of the subsisting harmony, and promote the mutual interests of the two nations.
Resolved that the Secretary for the department of Foreign Affairs prepare and report the instructions proper to be given to the said Minister Plenipotenitary, with a proper commission and Letter of Credence; and that he also report the communications and explanations which it may be advisable to make to Mr. Guardoqui relative to this change in the mode of conducting the negociations with his Court.
